                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION

                                Civil Action No: 4:20-CV-00179-M

RUDOLPH B. WHITEHURST,                                 )
                                                       )
       Plaintiff,                                      )
                                                       )
V.                                                     )                       ORDER
                                                       )
TERESA DELOATCH BRYANT,                                )
                                                       )
       Defendant.                                      )

       These matters come before the court on (1) Defendant's Motion to Dismiss for the court's

lack of subject-matter jurisdiction and for Plaintiffs failure to state plausible claims for relief [DE

14]; (2) Plaintiffs Motion for Compensatory Damages [DE 34]; (3) Plaintiffs Amended Motion

for Compensatory Damages [DE 36]; (4) Plaintiffs Motion for Order of Settlement by the Court

[DE 38]; (5) Plaintiffs Motion to Compel [DE 42]; (6) Plaintiffs Motion for Default Judgment

[DE 43]; (7) Plaintiffs Motion for Sanctions [DE 44]; and (8) Plaintiffs "Motion for Civil

Procedure" [DE 45]. The court finds it lacks subject-matter jurisdiction over this action and,

therefore, Defendant's motion is granted, and Plaintiffs' motions are denied without prejudice.

I.     Statement of Facts

       The following are facts (as opposed to legal conclusions, threadbare recitals of elements,

or conclusory statements) alleged by the Plaintiff in the operative Complaint and taken as true

pursuant to Hall v. DIRECTV, LLC, 846 F.3d 757, 765 (4th Cir. 2017). See also Adams v. Bain,

697 F.2d 1213, 1219 (4th Cir. 1982) (if a movant "contend[s] that a complaint simply fails to allege

facts upon which subject matter jurisdiction can be based ... all the facts alleged in the complaint

are assumed to be true").




          Case 4:20-cv-00179-M Document 49 Filed 08/23/21 Page 1 of 8
        Defendant, a private attorney, represented Plaintiff in a civil action titled, Whitehurst v.

City of Greenville, North Carolina, et al. , File No. 17 CVS 1352, which was filed in Pitt County

Superior Court, North Carolina. On January 25, 2018, Defendant filed a Voluntary Dismissal in

that case on behalf of the Plaintiff. In this case, Plaintiff alleges he "never agreed to a voluntary

dismissal, nor did [he] sign one, to the very best of [his] knowledge. "

II.     Procedural History

        Based on these facts, Plaintiff initiated this action on September 25, 2020. Compl., DE 1-

1. Construing his Complaint liberally, the court finds Plaintiff invokes Rule 41(a) of the Federal

Rules of Civil Procedure as a basis for the court' s jurisdiction. Id. at 2, 5.

        In response to the Complaint, Defendant filed the current motion seeking dismissal based

on the court' s lack of subject-matter jurisdiction and the Plaintiffs failure to state a plausible claim

for relief. Plaintiff responded to the motion by proffering arguments and evidence in support of

his claim against Defendant. See DE 20, 24. Defendant replies that Plaintiffs briefs and attached

exhibits fail to rebut its arguments that the court lacks subject-matter jurisdiction, and that Plaintiff

fails to state a plausible claim for relief.

        Subsequently, Plaintiff filed a "motion for compensatory damages" and an "amended

motion for compensatory damages." DE 34, 36. In these motions, Plaintiff asks "to receive

$200,000 compensatory damages because [ofJ Defendant['s] wrongful termination of' the Pitt

County case. See id. In the amended motion, Plaintiff asserts that Defendant "committed [a

violation ofJ 18 U.S. Code § 1519" governing the "destruction, alteration, or falsification of

records in federal investigations and bankruptcy." DE 36. Defendant filed a response to these

motions arguing that Plaintiff did not properly seek leave to amend his complaint to add a request


                                                   2

           Case 4:20-cv-00179-M Document 49 Filed 08/23/21 Page 2 of 8
for compensatory damages and, in any event, his request should be denied because he has failed

to establish this court' s subject-matter jurisdiction.   DE 39.   Plaintiff replied arguing that

Defendant's submission of a copy of her professional liability policy "compromises Defendant's

case currently before the court." DE 40.

       Plaintiff also filed a "Motion of Request that Case be Settled by Method and/or Decision

of Federal Judge." DE 38. Plaintiff contends that Defendant' s submission of a copy of her

professional liability insurance policy was "never requested" by him and may be a "form of

deception"; he also asserts that Defendant improperly responded to the Complaint with the Motion

to Dismiss. DE 38. Defendant responds explaining that the policy was submitted as required by

Rule 26(a)(l) of the Federal Rules of Civil Procedure and that she properly filed the motion to

dismiss in response to the operative pleading. DE 41 .

       Further, Plaintiff filed a motion "to compel" pursuant to Fed. R. Civ. P. 5 requesting that

Defendant ''be forced to file an answer to Plaintiffs initial complaint, that Defendant present

evidence of Plaintiff's signature, or any form of Notice, allowing Defendant to forward 2B on

behalf of Plaintiff." DE 42. Plaintiff also filed a motion for default judgment pursuant to Fed. R.

Civ. P. 55 (DE 43), a motion for sanctions pursuant to Fed. R. Civ. P. 11 (DE 44), and a motion

"for civil procedure," which the court construes as a motion for clarification that a motion to

dismiss is not a responsive pleading for purposes of Rule 55 (DE 45). Defendant filed a response

to these motions contending that her motion to dismiss was properly filed in response to the

Complaint, and that Plaintiff has failed to demonstrate that Rule 11 sanctions are appropriate. DE

46. Plaintiff replied challenging the Defendant' s contention that her request for an extension of

time in which to respond to the Complaint was "not for the purpose of delay." DE 47.




                                                 3
          Case 4:20-cv-00179-M Document 49 Filed 08/23/21 Page 3 of 8
III.    Legal Standards

        The Supreme Court instructs that

        [f]ederal courts are courts of limited jurisdiction. They possess only that power
        authorized by Constitution and statute, which is not to be expanded by judicial
        decree. It is to be presumed that a cause lies outside this limited jurisdiction, and
        the burden of establishing the contrary rests upon the party asserting jurisdiction.

Kokkonen v. Guardian Life Ins. Co. ofAm., 511 U.S. 375, 377 (1994) (citations omitted); see also

Brickwood Contractors, Inc. v. Datanet Eng 'g, Inc., 369 F.3d 385, 390 (4th Cir. 2004). "[T]he

party who seeks the exercise of jurisdiction in his favor . . . must allege in his pleading the facts

essential to show jurisdiction." McNutt v. Gen. Motors Acceptance Corp. of Indiana , 298 U.S.

178, 189 (1936); see also Bowman v. White, 388 F.2d 756, 760 (4th Cir. 1968) ("[T]he complaint

must state on its face the grounds for its jurisdiction.").

        A defendant may move for an order to dismiss a claim by arguing that the complaint fails

to properly allege subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(l).

        When a defendant challenges subject matter jurisdiction pursuant to Rule 12(b)(l),
        the district court is to regard the pleadings as mere evidence on the issue, and may
        consider evidence outside the pleadings without converting the proceeding to one
        for summary judgment. The district court should grant the Rule 12(b )(1) motion to
        dismiss only if the material jurisdictional facts are not in dispute and the moving
        party is entitled to prevail as a matter of law.

Evans v. B. F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999) (internal quotation marks and

citations omitted). Further, if a district court "determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action[,]" regardless of whether the relevant defendant

against whom the claim was brought has moved the court seeking dismissal. Fed. R. Civ. P.

12(h)(3).




                                                   4
            Case 4:20-cv-00179-M Document 49 Filed 08/23/21 Page 4 of 8
IV.    Analysis

       Plaintiff proceeds in this action prose and, thus, the court must construe his filings liberally.

Bing v. Brivo Sys. , LLC, 959 F.3d 605, 618 (4th Cir. 2020), cert. denied, 141 S. Ct. 1376, 209 L.

Ed. 2d 122 (2021 ). "But liberal construction does not mean overlooking the pleading requirements

under the Federal Rules of Civil Procedure." Id. (citing Weidman v. Exxon Mobil Corp. , 776 F.3d

214, 219 (4th Cir. 2015)).

       Here, the court finds Plaintiff fails to demonstrate this court has jurisdiction over his

claim(s). Federal jurisdiction may lie on the basis of either diversity of citizenship pursuant to 28

U.S.C. § 1332, or the existence of a federal question pursuant to 28 U.S.C. § 1331. Ball v.

Stylecraft Homes, LLC, 564 F. App ' x 720, 721 (4th Cir. 2014). Plaintiff does not satisfy either

requirement in this case.

       First, a federal court may exercise federal question jurisdiction over an action "arising

under the Constitution, laws, or treaties of the United States." Id. "Under the longstanding well-

pleaded complaint rule, . . . a suit arises under federal law only when the plaintiffs statement of

his own cause of action shows that it is based upon federal law." Id. (quoting Vaden v. Discover

Bank, 556 U.S. 49, 60 (2009)) (internal quotation marks and alteration omitted). "To determine

whether an action arises under the laws of the United States, a court must examine the operative

pleading to ' discern whether federal or state law creates the cause of action' and, if the claim is

not created by federal law, whether 'the plaintiffs right to relief necessarily depends on resolution

of a substantial question of federal law. "' Id. at 721-22 (quoting Pinney v. Nokia, Inc., 402 F.3d

430, 442 (4th Cir. 2005)). The federal question must be substantial, not frivolous or pretextual, to

support federal jurisdiction. Id. (citing Lovern v. Edwards, 190 F.3d 648, 654-55 (4th Cir. 1999)).




                                                   5
           Case 4:20-cv-00179-M Document 49 Filed 08/23/21 Page 5 of 8
          Here, Plaintiff appears to rely on a federal rule of civil procedure to provide the "federal

law" necessary to establish jurisdiction. Compl., DE 1-1 . However, procedural rules, themselves,

do not create private causes of action, even if a party were to violate such rule(s). The Plaintiffs

reliance on Rule 41(a) of the Federal Rules of Civil Procedure is not sufficient to demonstrate

federal question jurisdiction in this case. Plaintiff also asserts in a motion that Defendant has

violated a federal criminal law, 18 U.S.C. § 1519. Defendant properly contends that Plaintiff fails

to seek amendment ofhis Complaint to add this claim; however, even if the criminal statute applied

to the alleged conduct, Plaintiff fails to explain how the violation of this criminal statute results in

the recovery of civil remedies and/or damages. The Fourth Circuit instructs that "[u]nless there is

a clear Congressional intent to provide a civil remedy, a plaintiff cannot recover civil damages for

an alleged violation of a criminal statute." Tribble v. Reedy, 888 F.2d 1387, 1989 WL 126783 (4th

Cir. 1989) (unpublished) (damages sought for violations of 18 U.S.C. §§ 241 , 1341 , 1343) (citing

Shaw v. Neece, 727 F.2d 947 (10th Cir.), cert. denied, 466 U.S. 976 (1984) (damages sought for

violation of 18 U.S.C. § 241)). Nothing in section 1519 indicates that it is more than a "'bare

criminal statute' that gives no express indication of Congressional intent to create a civil remedy."

See id.

          Construing Plaintiffs Complaint and other filings liberally, the court discerns no "right to

relief [that] necessarily depends on resolution of a substantial question of federal law." Ball, 564

F. App ' x at 721-22. Plaintiffs allegations may give rise to a tort; however, under the factual

circumstances of this case, the court perceives no federal constitutional, statutory, or common law

claim on which Plaintiff may recover for the alleged conduct.

          Second, Plaintiff fails to allege the requirements for diversity jurisdiction. Generally,

complete diversity is necessary for a federal district court to exercise diversity jurisdiction.



                                                   6
             Case 4:20-cv-00179-M Document 49 Filed 08/23/21 Page 6 of 8
Blackwood v. Berry, Dunn, McNeil & Parker, LLC, 828 F. App'x 174, 175 (4th Cir. 2020) (citing

Weidman v. Exxon Mobil Corp., 776 F.3d 214, 218 (4th Cir. 2015)). Diversity jurisdiction under

28 U.S.C. § 1332(a)(l) requires (1) diversity of state citizenship between plaintiffs and defendants,

and (2) that the amount in controversy exceeds $75,000, exclusive of interest and costs. Id. Even

if the court were not only to construe Plaintiffs amended motion for compensatory damages in

the amount of$200,000 (DE 36) as a motion seeking leave to amend under Fed. R. Civ. P. 15, but

also to grant such motion, Plaintiff fails to demonstrate that he and Defendant are diverse in state

citizenship. Plaintiff alleges that he is a resident of Winterville, North Carolina and Defendant is

located in Greenville, North Carolina.       Compl., DE 1-1 at 1.       Plaintiff does not allege the

domiciliary of either himself or Defendant (s ee Axel Johnson, Inc. v. Carroll Carolina Oil Co.,

145 F.3d 660, 663 (4th Cir. 1998) ("state citizenship for purposes of diversity jurisdiction depends

not on residence, but on national citizenship and domicile")); however, even if the court were to

construe the pleading liberally, nothing in the pleading, its attachments, or Plaintiffs other filings

leads the court to conclude that the parties are diverse in citizenship. Thus, the court finds Plaintiff

fails to demonstrate this court' s diversity jurisdiction pursuant to § 1332.

V.      Conclusion

       Accordingly, the court must conclude that Plaintiff has failed to establish this court' s

subject-matter jurisdiction over his action and GRANTS Defendant' s motion to dismiss [DE 14].

Having no jurisdiction to proceed in this case, the court DENIES Plaintiffs motions WITHOUT

PREJUDICE [DE 34, 36, 38, 42, 43 , 44, 45]. Plaintiff s Complaint is DISMISSED WITHOUT




                                                   7
           Case 4:20-cv-00179-M Document 49 Filed 08/23/21 Page 7 of 8
PREJUDICE. The Clerk of the Court is directed to close this case.


       SO ORDERED this      ?-3j    day of August, 2021.




                                           RICHARD E. MYERS II
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                               8
           Case 4:20-cv-00179-M Document 49 Filed 08/23/21 Page 8 of 8
